IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40140
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee,

versus


TONY CHAVIS,

                                         Defendant - Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                          USDC No. 1:01-CR-76
                         --------------------
                             July 29, 2002

Before BARKSDALE, DEMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Tony

Chavis has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Chavis

has received a copy of counsel’s brief and has not filed a

response.   Our independent review of the record and counsel’s

Anders brief discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40140
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5TH CIR. R. 42.2.